Title: Thomas Jefferson’s Notes on Conversations with the President, the Cabinet, and Tobias Lear, 6–12 May 1793
From: Jefferson, Thomas
To: 

 

[Philadelphia, 6–12] May 1793

1793: May 6. the President shews me a draught of a lettre from Colo. H. to the Collectors of the customs, desirg them to superintend their neighborhood, watch for all acts of our citizens contrary to laws of neutrality or tending to infringe those laws, & inform him of it; & particularly to see if vessels should be building pierced for guns. I told the Pr. that at a conference a few days before Colo. H. & E.R. had concurred in opinion agt me that for us to build & sell vessels fit for war would be a breach of neutrality, but that I understood them as agreeing that no opinion should go from the public on that question as not being now necessary: that as to the 1st part of the letter I did not of a sudden decide it to be improper. he, on this, returned the letter to Ham. with a desire that he, E.R. & myself would confer on it.
May 7. we met as trustees of the sinkg fund. for the opinion I delivered see my note of May 8. to E.R. & for his see his answer of May 9. on the business of the sinkg fund, we had meant to have come to a resolution to ask of the Pres. if there was any money under the loans at our disposal, the occasion of laying it out being favorable. but H. producd a lettre just recd from our bankers informg him of the impossibility of effecting the new loan which had been ordered (and of which I had not heard before) on this I declared it as my opinion that if the money on hand was not sufficient to pay our next instalmt to France & also to purchase public debt, (which I could not be a judge, only knowg that our next instalmt wd be of between 6. & 700,000 D. & was approachg) I should be against failing in the paymt which was a positive engagemt whereas the purchase of public debt was voluntary. so nothing was done.
When the question was whether the proclamation of Apr. 22. should be issued, E.R. observed that there should be a letter written by me to the ministers of the belligerent powers to declare that it should not be taken as conclusive evidence against our citizens in foreign courts of Admiralty for contraband goods. Knox suddenly adopted the opinion before Hamilton delivered his. Hamilton opposed it pretty strongly. I thought it an indifferent

thing but rather approved E.R.’s opinion. the President was against it: but observed that as were three for it, it should go. this was the first instance I had seen of an opportunity to decide by a mere majority including his own vote.
May 12. Lear called on me to-day, speaking of the lowness of stocks (16/) I observed it was a pity we had not money to buy on publick acct. he said yes, & that it was the more provoking as 2 millions hd been borrowed for that purpose & drawn over here, & yet were not here. that he had no doubt those would take notice of the circumstance whose duty it was to do so. I suppose he must mean the President.
